Citation Nr: 0321236	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  94-35 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for mitral valve 
prolapse.  

2.  Entitlement to a compensable evaluation for diastasis 
recti.  

3.  Entitlement to a rating in excess of 20 percent for 
hiatal hernia with gastroesophageal reflux disease and 
history of duodenal ulcer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to February 
1969 and from January 1991 to July 1991.  The issues on 
appeal were before the Board in March 1999 and February 2000 
at which time they were remanded for additional evidentiary 
development.  


REMAND

In April 2003, the Board undertook additional development of 
the evidence pursuant to 38 C.F.R. § 19.9(a)(2) (2002), and 
reports of VA examinations and VA clinical records have been 
obtained as a result and are of record.  However, this 
regulation was recently invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  One reason for the Federal Circuit's 
ruling appears to be that the regulation in question allowed 
the Board to consider additional evidence without having to 
remand the case to the RO for initial consideration which was 
contrary to the appellate scheme set forth in 38 U.S.C.A. 
§ 7104(a) (West 2002).  In view of the Federal Circuit's 
holding, the Board must now return the case to the RO so that 
it may review the additional evidence as a preliminary 
matter.  

A report of a VA muscle examination dated in July 2003 has 
been obtained as a result of the Board's evidence 
development.  The Board finds this examination of the 
veteran's diastasis rectus to be deficient for ratings 
purposes as it does not quantify the extent of the muscle 
damage in a manner consistent with the ratings schedule.  VA 
evaluates muscle damage as being slight, moderate, moderately 
severe and severe.  The Board finds the examination report 
must be returned to the examiner who conducted the July 2003 
VA muscle examination and request that he provide an opinion 
as to whether the service-connected disability is productive 
of slight, moderate, moderately severe or severe muscle 
damage.   

The examiner who conducted an October 2000 VA esophagus and 
hiatal hernia examination reported that he had ordered an 
upper gastrointestinal series which was to be conducted the 
same month.  The examiner wrote that he would prepare an 
addendum to his examination report when the upper 
gastrointestinal was conducted.  Such addendum has not been 
obtained and should be associated with the claims file.  

Accordingly, the case is hereby REMANDED for the following 
actions: 

1.  The RO should contact the examiner 
who conducted the October 2000 VA 
esophagus and hiatal hernia examination 
and request that he provide the addendum 
to his examination report based on the 
upper gastrointestinal examination to be 
conducted.  If an upper gastrointestinal 
examination has not been conducted, such 
examination should be conducted and then 
an appropriate report of the procedure 
should be associated with the claims 
file.  The physician must indicate if the 
results of the examination change any of 
his conclusions from his October 2000 VA 
examination.  

2.  The RO should contact the examiner 
who conducted the July 2003 VA muscles 
examination and request that he provide 
an opinion as to whether the diastasis 
recti found on examination is best 
characterized as productive of slight, 
moderate, moderately severe or severe 
muscle injury.  If this examiner is not 
available, the RO should secure the 
requested opinion from another suitably 
qualified health care professional after 
re-examination.  

3.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  If any 
benefits remained denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



